DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 09/04/2020 is noted by the Examiner.

Drawings
The drawings are objected to because: Regarding FIGURES 8-9; Photographs, including photocopies of photographs, are not ordinarily permitted in utility patent applications. New Line Drawings to replace the photographs are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-8, 11, 16-17 and 19-20 are objected to because of the following informalities: 
Claim 2, claim line 1: replace “The method according to claim 1…” with -- The method according to claim 1, — to correct a grammatical error. 
Claim 3, claim line 1: replace “The method according to claim 1…” with -- The method according to claim 1, — to correct a grammatical error. 
Claim 4, claim line 1: replace “The method according to claim 2…” with -- The method according to claim 2, — to correct a grammatical error. 
Claim 5, claim line 1: replace “The method according to claim 1…” with -- The method according to claim 1, — to correct a grammatical error. 
Claim 6, claim line 1: replace “The method according to claim 5…” with -- The method according to claim 5, — to correct a grammatical error. 
Claim 7, claim line 1: replace “The method according to claim 5…” with -- The method according to claim 5, — to correct a grammatical error. 
Claim 8, claim line 1: replace “The method according to claim 5…” with -- The method according to claim 5, — to correct a grammatical error. 
Claim 11, claim line 1: replace “The method according to claim 10…” with -- The method according to claim 10, — to correct a grammatical error. 
Claim 16, claim line 1: replace “The method according to claim 10…” with -- The method according to claim 10, — to correct a grammatical error. 
Claim 17, claim line 1: replace “The method according to claim 16…” with -- The method according to claim 16, — to correct a grammatical error. 
Claim 19, claim line 1: replace “The method according to claim 16…” with -- The method according to claim 16, — to correct a grammatical error. 
Claim 20, claim line 1: replace “The method according to claim 10…” with -- The method according to claim 10, — to correct a grammatical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the enclosure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the enclosure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the enclosure" in lines 1- 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the enclosure" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the enclosure" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad (US 2006/0133960).
Regarding claim 1, Ahmad discloses a method for sensing gas by a gas sensing device, the method comprises: generating, by a semiconductor temperature sensing element (22) that is spaced apart from a gas reactive element (29) and being thermally coupled to the gas reactive element (29), 
    PNG
    media_image1.png
    391
    509
    media_image1.png
    Greyscale
detection signals that are indicative of a temperature of the gas reactive element (29); wherein the gas reactive element (29) and the semiconductor temperature sensing element (22) are of microscopic scale (¶0088, lines 1-4); and processing, by a readout circuit of the gas sensing device (¶0096, lines 1-4), the detection signals to provide information about a gas that affected the temperature of the gas reactive element (¶0095, lines 2-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 2006/0133960) in view of Young et al. [herein after Young] (US 5, 989,398).
Regarding claims 2-4 and 17, Ahmad further discloses a gas sensing device.
 Ahmad fails to explicitly discloses a heating element that is thermally coupled to the gas reactive element, a predefined amount of heat to the gas reactive element.
Young discloses a heating element (58) that is thermally coupled to the gas reactive element (29), a predefined amount of heat to the gas reactive element (Col. 8, lines 53-55).
Young further discloses heating the gas reactive element (29) to a predefined temperature (Col. 6, lines 1-4), by a heating element that is thermally coupled to the gas reactive element (Col. 5, line 67).
Young further discloses heating element and the gas reactive element (29) are thermally coupled to each other through a thermally conductive (28) and electrically isolating element (Fig. 1).
Young further discloses the heating element is a polysilicon resistor (Fig. 7; Col. 6, lines 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of gas sensing device, to modify Ahmad, to include a heating element, as taught by Young, for the benefit of providing a device which can maintain the gas sensor, by stabilizing the temperature.
Regarding claim 5, Ahmad further discloses the semiconductor temperature sensing element (22) being located within the enclosure and the gas reactive element (29) is not located within the enclosure (2, see Fig. 1).
Regarding claim 6, Ahmad further discloses maintaining vacuum within the enclosure (2, see annotated Fig. 4 above).
Regarding claim 7, Ahmad further discloses the gas reactive element (29) is connected to the enclosure (2).
Regarding claim 8, Ahmad further discloses the gas reactive element (29) is not connected to the enclosure (once removed).
Regarding claim 9, Ahmad further discloses detecting, by a reference semiconductor temperature sensing element (22), heat generated by a reference heating element; wherein the reference semiconductor temperature sensing element (22) is not thermally coupled to a gas reactive element (29).
Regarding claim 10, Ahmad further discloses generating, by each semiconductor temperature sensing element (22) of semiconductor temperature sensing element, detection signals that are indicative of a temperature of a gas reactive element (22) out of gas reactive elements (¶0095, lines 2-5); wherein the gas reactive elements and the semiconductor temperature sensing elements are of microscopic scale (¶0088, lines 1-4); and processing, by the readout circuit of the gas sensing device, the detection signals to provide information about one or more gases that affected the temperatures of the gas reactive elements (¶0096, lines 1-4).
Regarding claim 11, Ahmad further discloses the semiconductor temperature sensing element (22) are thermally isolated from each other (Fig. 1).
Regarding claim 12, Ahmad further discloses generating reference detection signals by at least one reference semiconductor temperature sensing element (22) that is not thermally coupled to any of the gas reactive elements (Fig. 1).
Regarding claims 13-15, Ahmad further discloses at least two gas sensing elements (52, Fig. 12), different gases; wherein each gas sensing element (29) comprises a gas reactive element and semiconductor temperature sensing element (22) that is thermally coupled to the gas reactive element (Fig. 4).
Regarding claim 16, Ahmad further discloses heating at least one gas reactive element (29), by at least one heating element that is thermally coupled to the at least one gas reactive element (29), to at least one predefined temperature (Col. 6, lines 1-4).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855